DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It should be noted that the prosecution of this application has been reassigned to the examiner named below. 
Claims 1-3, 7, 8, 10, 11, and 14-16 are pending and examined on the merits herein. 
This is a Final Rejection in response to the papers filed on 19 January 2021.  
Response to Amendments
The objection to the specification is withdrawn in light of Applicant’s amendment filed on 19 January 2021.  
The rejection of claims 9 and 15-16 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claim 17 under 35 U.S.C. 112(d) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-17 under 35 U.S.C. 112(a) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claim 17 under 35 U.S.C. 102(a)(1) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-11 and 14-17 under 35 U.S.C. 103 presented on page 13 of the Office Action mailed on 28 August 2020 is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-11 and 14-17 under 35 U.S.C. 103 presented on page 20 of the Office Action mailed on 28 August 2020 is withdrawn in light of Applicant’s amendment to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7, 8, 10, 11, and 14-16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of copending Application No. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
It would have been obvious to one of ordinary skill in the art to use the reference application’s claimed methods for introducing via any means a substance including nucleic acid into a plant germ cell with incomplete cell wall formation, wherein said plant germ cell may be a fertilized egg cell which has 0-65% cell wall formation, wherein said fertilized egg cell may be produced by electrofusion or natural fertilization, wherein the substance may be introduced within 60, 120, or 360 minutes after obtaining the fertilized egg cell, wherein the substance may be introduced into one of two gamete types which include the egg cell, wherein the substance is introduced via electroporation or PEG, wherein the plant is a monocot including maize, wheat, barley, rice and sorghum; and the resultant substance-induced plant;
to obtain the instantly claimed method for introducing a substance including a nucleic acid into an isolated fertilized egg cell, which fertilized egg cell may be treated with an enzyme solution containing a plant tissue-degrading enzyme under any “low-titer” condition, wherein the in vitro fusion of egg and sperm cells, wherein either the fertilized egg cell or plant tissue containing an unfertilized egg cell may be treated with the enzyme solution, wherein the enzyme solution may comprise many different enzyme types including pectinases, wherein the pectinase may be introduced at a particular concentration or for a particular duration, wherein the substance introduction may be performed within 120 minutes after enzymatic treatment or gamete fusion to produce the wall-less fertilized egg cell, wherein the substance introduction means may be PEG or electroporation, wherein a whole plant may be regenerated from an embryo developed by the fertilized egg cell; and the resultant substance-introduced plant cells and whole plant containing them.
The claims are co-extensive.
One of ordinary skill in the art would have recognized that any known means of substance introduction could be employed, including the instantly claimed means.  One of ordinary skill in the art would have recognized that the instantly claimed enzymatically treated fertilized egg cell would have had “incomplete” cell wall formation, i.e. no cell wall formation or 0% wall formation rate.  One of ordinary skill in the art would have further recognized that any known plant tissue degrading enzyme may be used, including the instantly claimed pectinases, whose concentration and treatment time would have been the optimization of process parameters. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments 
Applicant urges that U.S. Application No. 16/481,003 was filed after the filing date of the present application and is directed to a method for introducing a substance into a plant, said 
This is not found persuasive. Initially, it should be noted that the double patenting rejection is not the only remaining rejection. See MPEP 804(I)(B)(1)(b). Moreover, the instant claims encompass overlapping subject matter in view of the ‘003 application.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 8, 10, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment to the claims filed on 19 January 2021 has necessitated this new ground of rejection.
Claims 1, 15, and 16 raise issues of indefiniteness in their use of minutes as a unit of measure for the units/ml of the pectinase enzyme. See part A of each claim. In the interest of compact prosecution, it will be assumed that the unit/ml of pectinase is 60. This is consistent with paragraph [0039] of the disclosure. This ground of rejection is also applied to all dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014, Journal of Biotechnology 171: 8-16) in view of Kranz et al (2013, The Plant Cell 5: 739-746) further in view of Zaghmout (1994, Theoretical and Applied Genetics 89: 577-582) further in view of Zaghmout et al (1993, Theoretical and Applied Genetics 86: 721-730) further in view of Krautwig et al (1994, Plant Cell, Tissue and Organ Culture 39: 43-48) and further in view of Gronwald et al (1982, Plant Physiology 70: 1391-1395) as evidenced by the instant specification.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed on 28 August 2020 as applied to claims 1-17. In the response filed on 19 January 2021, Applicant canceled claims 12-13 and inserted the limitations of these claims into independent claims 1, 2, 15, 16. As such, the prior art used in the previous Office Action to address these limitations has been added to this rejection. Applicant’s arguments filed on 19 January 2021 have been fully considered but they are not persuasive.
Claim 1 (parts 1-i and 2) is broadly drawn to a method of introducing a substance including a nucleic acid into an isolated fertilized egg cell, wherein prior to the nucleic acid 
Claim 1 has been amended to further recite the limitation wherein the plant tissue-degrading enzyme comprises at most 60 units/mL of pectinase, and wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
The Examiner is continuing to interpret “low-titer condition” as any plant tissue-degrading enzyme concentration or treatment time which may be lower than any other concentration or treatment time used in the art, as follows.  Applicant has very broadly defined “low- titer condition” as any enzyme concentration which is generally less than the enzyme concentrations commonly used to degrade plant tissues, or any enzyme treatment time which is lower than that commonly used to degrade plant tissues; per paragraph [0036] on page 17 of the instant specification.
For example, Kranz et al (1993) employ 0.75% pectinase and 0.25% pectolyase, or 1.0% total pectinases, wherein the total enzyme concentration (including 0.5% each of hemicellulase and cellulase) is 2%.  Kranz et al also teach that the total enzyme treatment time was approximately 30 minutes.  See, e.g., page 744, column 2, first full paragraph.
Zaghmout et al (1993) employ 0.025% pectolyase and a total enzyme concentration of 2.525%, wherein the enzyme treatment time was 8-10 hours.  See, e.g., page 722, column 2, second paragraph.  Accordingly, Kranz et al teach a low-titer enzyme condition when compared to Zaghmout et al (1993).
Claims 3-4 are drawn to the above method wherein the enzyme solution includes a pectinase.  Applicant broadly defines “pectinase” as including pectinases, pectin lyases 
Claim 7 recites the limitation where the plant is maize line B73.
Claims  10 are drawn to the method of claim 1 for introducing a nucleic acid into isolated fertilized maize egg cells following enzymatic treatment thereof, wherein the nucleic acid is introduced within 120 minutes after the enzymatic treatment.
 Claim 14 is drawn to the above method wherein the substance introduction means includes electroporation.
Claim 15 (parts 1-i and 2) is drawn to the above method, further comprising the steps of culturing the substance-introduced isolated fertilized egg cell to produce an embryo-like structure, and further regenerating the tissue.
Claim 15 has been amended to further recite the limitation wherein the plant tissue-degrading enzyme comprises at most 60 units/mL of pectinase, and wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
Claims 2 (parts 1-v and 2) and 8 are broadly drawn to a method of substance introduction by isolating, via treatment with a plant tissue-degrading enzyme under a low-titer condition, an unfertilized egg cell from plant tissue containing the egg; fusing the unfertilized egg cell with an isolated sperm cell; and then introducing the substance into the resultant fertilized egg cell.
Claim 2 has been amended to further recite the limitation wherein the plant tissue-degrading enzyme comprises at most 60 units/mL of pectinase, and wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
Claim 11 is drawn to the method of claim 8 wherein the substance introduction is performed within 120 minutes after fusion of the wall-less unfertilized egg cell with a sperm cell.
Claim 14 is drawn to the above method wherein the substance introduction means includes electroporation.
Claim 16 (parts 1-v to 2) are drawn to the above plant tissue-degrading enzyme-mediated method of isolating egg and sperm cells, fusing them, and then introducing a substance into the resultant isolated fertilized egg; further comprising the steps of culturing the substance-introduced isolated fertilized egg cell to produce an embryo-like structure, and further regenerating the tissue.
Claim 16 has been amended to further recite the limitation wherein the plant tissue-degrading enzyme comprises at most 60 units/mL of pectinase, and wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
Chen et al (2014) teach a method for introducing a nucleic acid (transformation) into an isolated fertilized maize ovule (egg cell), wherein said maize ovule may be obtained from line B73, followed by embryo development within the fertilized ovule, and whole maize plant regeneration therefrom; as discussed above.
Chen et al also teach that the isolated wall-less egg cells were transformed within 2 hours (120 minutes) of isolation, to introduce the nucleic acid.  See, e.g., paragraph bridging pages 9 and 10.
Chen et al also teach the advantages of direct transformation of an isolated fertilized egg cell, regarding minimizing in vitro culture time for enhancing “plant regeneration… transgene stability and inheritance”; and minimizing phenotypic abnormalities caused by somaclonal variation.  See, e.g., page 14, paragraph bridging the columns.
Regarding claim 1, 15, 16 and dependents, Chen et al do not teach the post-fertilization enzymatic treatment of an isolated fertilized maize egg cell in order to remove the cell wall of said isolated fertilized maize egg cell, prior to the introduction of a nucleic acid substance. Chen et al do not teach wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
Regarding claim 10, Chen et al do not teach the particularly claimed conditions regarding the duration of enzyme treatment or duration of gap between fertilization and nucleic acid introduction, in the enzyme-mediated method of claim 1.
 Regarding claim 2 and dependents, Chen et al do not teach enzymatically treating a plant tissue containing an egg cell with an enzyme, followed by in vitro fusion thereof with an isolated sperm cell, to obtain the isolated fertilized egg cell prior to substance introduction. Chen et al do not teach wherein the units/L of pectinase multiplied by enzyme treatment time is at most 310 minutes.
Kranz et al teach the isolation of maize ovules from ovule-containing tissue via treatment of the tissue with an enzyme solution comprising 0.75% pectinase and 0.25% pectolyase, or 1.0% total pectinases, wherein the total enzyme concentration (including 0.5% each of hemicellulase and cellulase) is 2%; and wherein the total enzyme treatment time was approximately 30 minutes; followed by fusion thereof with isolated sperm cells, to obtain isolated fertilized maize ovules.
Kranz et al also teach the culture of the fertilized maize ovules on a regeneration medium to produce whole plants therefrom.  Kranz et al suggest the use of the isolated fertilized maize ovules for plant transformation.

Zaghmout (1994) teaches that wheat protoplasts (obtained by treating embryogenic wheat cells with an enzymatic solution) were attractive targets for transformation by Agrobacterium or electroporation.  Specifically, Zaghmout teaches that protoplast transformation by Agrobacterium resulted in the highest % protoplast viability and highest activity of the protein encoded by the GUS gene which was introduced into the protoplasts.
Zaghmout also teaches that electroporation of protoplasts resulted in the second highest % protoplast viability and activity of the transgene-encoded protein, and that electroporation of protoplasts resulted in a higher number of proliferating cell colonies than Agrobacterium-mediated nucleic acid introduction.
Zaghmout teaches that the methods of wheat protoplast isolation and electroporation were those disclosed by Zaghmout et al (1993a, Theoretical and Applied Genetics 86: 721-730).
See, e.g., page 578 of Zaghmout (1994), column 1; page 579, paragraph bridging the columns; page 580, Table 4; page 581, Table 5; and penultimate literature citation on page 582.
Zaghmout et al (1993) teach that wheat protoplasts were obtained by treating wheat embryogenic callus cells with an enzyme solution comprising 0.025% pectolyase for 8-10 hours, followed by electroporation to introduce nucleic acid.  See, e.g., page 722, column 2, second paragraph; and paragraph bridging pages 722-723.
Krautwig et al teach the treatment of maize cells with an enzyme solution comprising 1.0% cellulase and 0.075% pectinase (in the form of Pectolyase Y23), optionally also comprising Krautwig et al teach that the nucleic acid was introduced via the PEG-mediated method taught by Lazzeri et al (1981, Theoretical and Applied Genetics 81: 437-444).  
Krautwig et al teach a method of introducing a nucleic acid into maize cells by first removing their cell walls via enzymatic treatment, prior to nucleic acid introduction.  Krautwig et al teach that reducing the enzyme treatment time from 3 hours (180 minutes) to 1.5 hours (90 minutes) gave enhanced expression of the introduced nucleic acid which comprised the GUS gene.  Krautwig et al teach the advantages of omitting the additional pectinase of Macerozyme R10, i.e. reducing the total concentration of pectinases.
See, e.g., Krautwig et al, page 43, Abstract; paragraph bridging pages 43-44; page 44, middle paragraph of column 1, paragraph bridging the columns, and penultimate paragraph of column 2; page 45, Table 1; paragraph bridging pages 45-46; page 46, Table 2, paragraph bridging the columns; page 47, Tables 3-4; page 48, column 2, Lazzeri et al (1991) citation.
Gronwald et al teach the isolation of protoplasts from corn cells via treatment with an enzyme solution comprising 0.1% Pectolyase Y23 for 3.5 hours (210 minutes).  See, e.g., page 1391, penultimate paragraph of column 2.
As evidenced by Table 1 on page 27 of the instant specification, 0.67% Pectolyase Y23 corresponds to 6.67 units/mL.  Thus, 0.1% Pectolyase Y23 taught by Gronwald et al corresponds to approximately 1.0 units/mL.  Accordingly, Gronwald et al teach that their 1.0 units/mL of pectinase multiplied by 210 minutes is 210, i.e. less than 310.
It would have been obvious to one of ordinary skill in the art to utilize the method of introducing a substance into an isolated fertilized maize egg cell via Agrobacterium, followed by embryo development and whole plant regeneration therefrom, as taught by Chen et al; and to Kranz et al; given the recognition by those of ordinary skill in the art that enzymatic treatment would require less labor and be less likely to cause mechanical damage than the microscopic dissection of Chen et al; and given the suggestion by Kranz et al to use isolated fertilized maize embryos for the introduction of nucleic acids.
It would have been further obvious to reduce the units/mL of pectinase and duration of enzyme treatment taught by Chen et al in view of Kranz et al, by incorporating the 1.0 units/mL pectinase and 210 hours of enzymatic treatment taught by Gronwald et al, as suggested by Krautwig et al, given the recognition by those of ordinary skill in the art that each would have functioned in its known and expected manner; in the absence of evidence to the contrary.
Regarding claim 10, it would have been obvious to utilize the 30 minute enzyme treatment time taught by Kranz et al, and the substance introduction within 120 minutes after the obtention of an isolated wall-less fertilized egg cell (as taught by Chen et al).  One of ordinary skill in the art would have reasonably expected each to function in its known and expected manner.
It would have been further obvious to utilize Agrobacterium or electroporation for maize protoplast transformation, given the teachings by Zaghmout (1994) that either technique had its own advantages in terms of protoplast viability, transgene expression, and colony formation from transformed protoplasts of the closely related cereal species of wheat.  One of ordinary skill in the art would have used the electroporation methods of Zaghmout et al (1993) in view of the teachings of Zaghmout (1994).
One of ordinary skill in the art would have recognized that isolated maize eggs fertilized in vivo could be treated enzymatically, or that the maize eggs could be fertilized by in vitro fusion with a sperm cell following enzymatic digestion of the egg cell wall.  In the absence of unexpected results, the choice of either method of obtaining wall-less fertilized maize egg cells would have been the obvious substitution of functional equivalents.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art introduce a nucleic into a fertilized egg cell within two hours after obtaining  an isolated fertilized maize egg, as taught by Chen et al.  One of ordinary skill in the art would have recognized that two hour-old isolated fertilized maize egg cells would be amenable to transformation, whether that isolated fertilized maize egg cell was obtained by mechanical dissection of the cell wall per Chen et al, or in vitro fusion of an enzymatically treated wall-less egg cell with a sperm cell per Kranz et al; in the absence of evidence to the contrary.

Response to Arguments 

	Applicant urges that Gronwald relates to protoplasts produced from cortical cells of corn roots, while the present invention relates to a method for introducing a substance into a plant using fertilized egg cells. Technology for producing protoplasts from tissues consisting of somatic cells is distinguished from technology for introducing a substance into a plant comprising a step of treating fertilized egg cells. See response at pages 14-15.
This is not found persuasive. In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663